Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/13/20 has been considered by the examiner.
Claims Analysis
Claims 1-4, 11 and 12 are directed toward a catalytic composition.  Claim 10 is directed toward a fuel cell having a catalytic layer.  Limitations regarding methods of forming the catalytic composition and/or catalytic layer are not given patentable weight unless such limitations impart structure to the claimed catalytic composition and/or catalytic layer.  See MPEP 2113.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kongkanand et al., US 2018/0331368 A1.
Kongkanand teaches a method of making a fuel cell including the following steps: comprising: (a) mixing carbon nanotubes (CNT) with an initial dispersion, wherein the initial dispersion includes an ionomer; (b) heating and stirring the initial dispersion to form a CNT-ionomer composite suspension; (c) after forming the CNT-ionomer 

    PNG
    media_image1.png
    288
    609
    media_image1.png
    Greyscale

In a fuel cell, ionomer must be distributed uniformly throughout the electrode to ensure sufficient proton transport to all of the platinum surface. A fuel cell with a segregated electrolyte distribution allows the ionomer to distribute uniformly in the cathode layer without coating all of the platinum (Pt) surfaces. As a result, sufficient oxygen and proton transport occurs to all the platinum surfaces to maintain good high-power performance [0004].  In the fuel cell electrode, the ionomer is strongly associated with carbon nanotubes (CNT) to minimize the interaction between the ionomer and the platinum surface. Instead of mixing the catalyst with the ionomer together in one step, the ionomer is first associated with the CNTs in a separate container before adding the catalyst. The strong association between CNT and ionomer occurs because ionomer 
The ionomer is included in an ionomer dispersion. The method may further include mixing water, n-propanol, and the ionomer dispersion to form the initial dispersion [0007].  The dispersion is heated at a temperature of 50-100°C.  Mixing the CNT-ionomer composite with the electrode catalyst solution includes mixing the catalyst-loaded carbon black powder with water, n-propanol, and the CNT-ionomer composite suspension to form a segregated ionomer electrode ink [0008].  The electrode includes a CNT-ionomer composite including carbon nanotubes and an ionomer coupled to the carbon nanotubes. The electrode further includes a carbon black powder coupled to the CNT-ionomer composite, and a plurality of platinum nanoparticles supported by the carbon black powder. Each of the carbon nanotubes has a diameter ranging between 10 and 20 nanometers. The CNT-ionomer composite may include a sulfonated tetrafluoroethylene based fluoropolymer-copolymer [0009].  
Furthermore, a hydrophilic polymer or a polymer electrolyte (ionomer) may be deposited on or attached to the support material surface to enhance the hydrophilicity of the electrode layer [0023].  
An ionomer may be characterized by its equivalent weight (EW) which is defined as the weight of ionomers per mole of sulfonic acid group. A suitable ionomer may have an EW value between about 400 and 1500. Different ionomers may be combined and included in the electrode 4 [0024].  In addition, for an electrode to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand et al., US 2018/0331368 A1.
See discussion of Kongkanand above regarding at least claims 1, 5, 9 and 10.  Kongkanand does not explicitly teach a first ionomer coats a carbon nanomaterial and a second ionomer is contained in the binding agent composition wherein the first ionomer is different from the second ionomer.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made 
Kongkanand does not explicitly teach the thickness of the ionomer coated on the carbon nanotubes.  However, the invention as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made because Kongkanand teaches the carbon nanotubes has a diameter ranging between 10 and 20 nanometers [0009].  In addition, the teachings of Kongkanand as a whole, and at least Figure 2, suggests the thickness of the ionomer on the carbon nanotubes is smaller than the diameter of the carbon nanotubes.  Kongkanand is silent regarding the pressure conditions of preparing the CNT-ionomer composite.  However, one of skill would have found preparing the CNT-ionomer composite at ambient temperature obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TRACY M DOVE/           Primary Examiner, Art Unit 1727